Deen, Presiding Judge.
Julian Royals was indicted, tried by a jury, and convicted of incest and aggravated assault. On appeal, he contends that the evidence was insufficient to corroborate the prosecutrix’ testimony. Held:
During the course of the trial, the court conducted a Jackson-Denno hearing to determine the admissibility of an oral statement defendant made to Sheriff Bembry that ". . . young girls turned him on and that he had an affair with his daughters.” The trial court found that the *678statement was freely and voluntarily made and allowed it to be admitted into evidence. We find no error in this ruling. One of the definitions of an "affair” is "an illicit sexual relationship.” Webster’s 3d International Dictionary at 35 (1966). We find no merit in this enumeration.
Argued September 12, 1978
Decided October 23, 1978.
Long, Denton & Spencer, Allen D. Denton, for appellant.
H. Lamar Cole, District Attorney, Richard W. Shelton, Assistant District Attorney, for appellee.

Judgment affirmed.


Smith and Banke, JJ., concur.